Citation Nr: 0521588	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 

2.  Entitlement to service connection for a cervical 
spine/neck disorder.

3.  Entitlement to an increased evaluation for residuals of a 
right wrist laceration with median nerve irritation and 
tenosynovitis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1958 to October 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the Portland, Oregon regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in June 2005.  

The issues of entitlement to service connection for a 
cervical spine/neck disorder and an increased evaluation for 
residuals of a right wrist laceration with median nerve 
irritation and tenosynovitis are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The veteran does not currently have a right shoulder 
disability.  


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board observes that 
the claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the December 
2003 rating determination and the August 2004 statement of 
the case informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a July 2003 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the July 2003 VCAA letter 
was sent to the appellant prior to the December 2003 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the July 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  Thereafter, the veteran appeared at a June 2005 
hearing before the undersigned Acting Veterans Law Judge and 
indicated that he had no other information to submit other 
than a medical article which was submitted at the time of the 
hearing.  The veteran indicated that he was waiving initial 
review by the RO.  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was also afforded several VA examinations.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis and organic neurological disorders, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A review of the record reveals that the veteran requested 
service connection for right shoulder pain and lack of motion 
secondary to residuals of his service-connected right wrist 
laceration, to include median nerve irritation and 
tenosynovitis, in May 2003.  He noted that when his wrist 
hurt, the pain radiated up his arm to his shoulder.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a May 2002 outpatient visit, 
the veteran was assessed as having right upper extremity pain 
possibly secondary to an old right wrist injury.  

In August 2003, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
injured his right arm and neck at the time that he sustained 
his right wrist laceration.  He stated that he had always had 
weakness and a decrease in sensation in the median nerve 
distribution following the injury but noted that it had 
become worse over the past several years to the point that it 
radiated up his arm and was now radiating down from his neck 
and connecting.  The veteran noted that he used to be able to 
perform his duties as a truck driver but recently his whole 
arm began to go numb and to go to sleep and cause him pain.  
He also stated that he always had trouble using his right 
hand when writing or holding objects since the injury but 
that the pain now traveled all the way up to his neck.  He 
noted that he could not get comfortable with the right arm 
pain.  The veteran denied any instability in the right arm.  
He also denied any locking, clicking, or popping in the right 
shoulder, and stated that he did not have a problem with 
right arm weakness or instability.  He indicated that the 
right shoulder was limited only when he had arm pain, and at 
that time, the right shoulder did not work with movement.  

A physical examination performed at that time revealed a 
decreased grip strength and positive Tinel and Phalen signs 
at the wrist with decreased sensation in the median nerve 
distribution and weakness in the hand.  He had normal 
sensation in the ulnar nerve distribution and negative 
Tinel's at the elbow.  The veteran had normal range of motion 
for the right shoulder.  Forward flexion was to 180 degrees.  
Abduction was to 170 degrees and internal, and external 
rotation was to 90 degrees.  There was negative apprehension 
sign, negative Hawkins' test, and no subacromial impingement.  
Forward flexion against resistance and palm down abduction 
against were all 5/5, as was internal and external rotation 
in all planes.  Spurling compression test was negative and 
the veteran had normal sensation in the shoulder and arm all 
the way down to the hand.  X-rays of the shoulder were 
essentially normal.  The examiner indicated that the veteran 
had a normal shoulder examination.  

Nerve conduction velocity (NCV) studies performed on the 
right median, ulnar, and mixed nerves revealed that all 
distal latencies, amplitudes, and velocities were within 
normal limits.  EMG testing revealed no denervation and 
recruitment consistent with effort.  

At the time of a September 2003 follow up visit, the veteran 
was noted to have right upper extremity pain possible 
secondary to an old wrist injury.  

At his June 2005 hearing before the undersigned Law Judge, 
the veteran's representative indicated that the issue was 
really the median nerve which ran through the shoulder and 
into the neck which caused pain when he worked too hard.  The 
veteran testified that he would have pain which started in 
his hand and traveled up to his neck and shoulder.  He stated 
that he had to leave his job as a result of the pain.  He 
noted that he had been told that the pain in his shoulder and 
neck had been caused by the median nerve damage.  The veteran 
indicated that he started noticing the pain in his shoulder 
about ten years ago and that it had become really bad over 
the past five years.  

The veteran also submitted copies of a medical treatise which 
he stated showed that the median nerve ran all the way from 
the hand to the neck.  

Service connection is not warranted for a right shoulder 
disorder.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims interpretation of 
section 1110 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Pain cannot be compensable in the absence 
of an in-service disease or injury to which the pain can be 
connected by medical evidence.  Such a "pain alone" claim 
must fail when there is no sufficient showing that pain 
derives from an in-service disease or injury.  Sanchez-
Benitez v. Principi, 259 F.3d (Fed. Cir. 2001). 

The objective medical findings demonstrate that the veteran 
does not currently have a right shoulder disorder.  At the 
time of his August 2003 VA examination, the veteran was noted 
to have normal range of motion for his shoulder.  There was 
negative apprehension sign, negative Hawkins' test, and no 
subacromial impingement.  Forward flexion against resistance. 
palm down abduction against, and internal and external 
rotation in all planes, were all 5/5.  Moreover, Spurling 
compression test was negative and the veteran had normal 
sensation in the shoulder and arm all the way down to the 
hand.  Furthermore, x-rays of the shoulder were essentially 
normal and the examiner indicated that the veteran had a 
normal shoulder examination.  In addition, EMG and NCV 
testing revealed normal findings for the right upper 
extremity.  The Board further notes that the veteran has 
testified that the only disability that he has in his right 
shoulder is the pain caused by the median nerve, for which he 
is currently service-connected.  

As to the veteran's beliefs that he currently has a right 
shoulder disorder, the Board notes that he is not qualified 
to render an opinion as to whether he currently has a right 
shoulder disorder and whether that condition is related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

The appeal as to the issue of service connection for a right 
shoulder disorder is denied.  


REMAND

With regard to the veteran's claim for service connection for 
a cervical spine/neck disorder, the Board notes that the 
veteran was found to have degenerative joint disease of the 
cervical spine at the time of his August 2003 VA examination.  
The Board observes that the examiner did not have the file 
and that he did not render an opinion as to the etiology of 
any cervical spine disorder.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

The Board further notes that in an April 2004 rating 
determination, the RO denied entitlement to an increased 
evaluation for residuals of a right wrist laceration with 
median nerve irritation and tenosynovitis.  In an April 2004 
substantive appeal for the issues of service connection for 
the right shoulder and neck disability, the veteran indicated 
that his median nerve condition warranted an increased 
evaluation.  

At the time of his June 2005 hearing before the undersigned 
Law Judge, the veteran indicated that he was seeking an 
increased evaluation for his median nerve damage. 

The Board will accept the veteran's April 2004 substantive 
appeal form as a notice of disagreement with the April 2004 
rating determination denying an increased evaluation for 
residuals of a right wrist laceration with median nerve 
irritation and tenosynovitis.  As a notice of disagreement 
has been submitted with respect to this issue, a statement of 
the case should be issued.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  When a notice of disagreement is timely 
filed, the RO must reexamine the claim and determine if 
additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefit sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  
38 C.F.R. § 19.26 (2004).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
cervical spine/neck disorder.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to render the 
following opinions: Is it at least as 
likely as not (50 percent probability or 
greater) that any current cervical 
spine/neck disorder, if found, is related 
to the veteran's period of service?  If 
not, then is it at least as likely as not 
that the veteran's service-connected 
residuals of a right wrist laceration 
with median nerve irritation and 
tenosynovitis caused or aggravated any 
current cervical spine/neck disorder?  
The examiner is to set forth all findings 
and conclusions in a clear, comprehensive 
and legible manner.  A complete and 
detailed rationale is requested for each 
opinion that is rendered.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the claim for service 
connection for a cervical spine/neck 
disorder can be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

3.  The RO must issue the veteran a 
statement of the case on the issue of 
entitlement to an increased evaluation 
for residuals of a right wrist laceration 
with median nerve irritation and 
tenosynovitis.  The RO should advise the 
veteran of the need to timely file a 
substantive appeal to perfect appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


